Title: To Benjamin Franklin from Richard Price, 22 December 1780
From: Price, Richard
To: Franklin, Benjamin


Dear Sir
Decr. 22 1780
I have received with particular pleasure your letter by Dr H—— and I cannot help returning by him a few lines to thank you for remembering me and to express the satisfaction with which I have heard, that you are recover’d from a fit of the gout which you think has been of service to you— May your life be preserved to do good to the world, & to see the end of the present struggle. I cannot describe to you the feelings with which I view the progress of it. God grant that the issue may prove favourable to public liberty & the general rights of mankind— You cannot imagine how much I have been lately abused & threatened. My enemies by their charges against me make me of much more consequence than I am.— I feel easy.— There is nothing in the conduct of my life that I reflect upon with more satisfaction than the part I have taken in the dispute with A—— a and the endeavours I have used to warn & serve my country, & to communicate right sentiments of Government and civil & religious liberty— On the subject of Toleration I have writ a good deal; but the friend who told you that I had published on this subject was mistaken— When you see Mr. T——t deliver my best respects to him & my thanks for a kind letter with which he has lately obliged & honoured me— Dr. P—— lives at Bir——m and has lately been invited to preach in the afternoon to a congregation there.— His health is better, but he was last week alarmed by some Symptoms of a return of his bilious disorder. He has just finished another volume upon air— With the greatest respect & affection I am, my dear Friend, ever yours—
Dr. Fothergill is relapsed into the disorder (a suppression of urine) which brought him to the brink of the grave last winter, & lies now dangerously ill.— I shall take care, that the letter to Mr. J——s be safely deliver’d. He is now in the country.
The war spreads— What will become of us?—
 
Endorsed: From Dr Price
